Exhibit 10.12


     
Royal Caribbean Cruises Ltd.
   
1050 Caribbean Way
Miami, FL 33132.2096 USA
  tel: 305.539.6000
fax: 305.539.4645
www.royalcaribbean.com

December 21, 2001

Richard D. Fain
700 Arvida Pkwy
Miami, FL 33156

Dear Richard:

Royal Caribbean Cruises Ltd. (the “Company”) is pleased to memorialize the terms
and conditions of your employment as follows:




1.   Position. Except to the extent provided below you will continue to serve in
a full-time capacity as Chairman and Chief Executive Officer of the Company.  
2.   Compensation. You will continue to receive the compensation
(“Compensation”) you are currently receiving for as long as you are employed
with the Company, payable in accordance with the Company’s standard payroll
practices for salaried employees. The Company may, in the sole discretion of the
Company’s Compensation Committee, determine to increase your Compensation but
may not lower it. Compensation includes, but is not limited to: salary, bonus
(with participation and determination of amounts payable made generally in
accordance with past practice), benefit plans, stock option plans, deferred
compensation arrangements and pension programs. Notwithstanding the foregoing,
the Company retains the right to make modifications to, or to terminate, any
general company plan, arrangement or program and the foregoing is subject to any
such modification or termination.   3.   Termination Benefits.



  (a)   Notwithstanding anything in this Agreement to the contrary, if your
employment with the Company is terminated by the Company at any time and for any
reason, other than for Cause (as hereinafter defined), you will be entitled to
receive not less than nine months written notice.     (b)   You will be
considered an employee of the Company for as long as you are employed with the
Company for all purposes including, but not limited to, under all stock option
plans and/or deferred compensation plans, arrangements or schemes of the Company
and its affiliates. All stock options granted or awarded to you by the Company
or any of its affiliates shall, to the extent allowed under the terms of the
relevant grant or award and subject to the approval of the Company’s Stock
Option Committee, be exercisable, to the extent vested on the




--------------------------------------------------------------------------------

Royal Caribbean International
Celebrity Cruises

      Date of Termination, as hereinafter defined, during the 12 month period
beginning on such date.     (c)   To the extent available to Company employees,
you shall be entitled to continued eligibility to participate in all health,
medical and dental benefit plans of the Company, other than life and disability
coverage, for which you were eligible immediately prior to the time the Notice
of Termination is given, or comparable coverage, for two years following the
Date of Termination, provided that you continue to make the required applicable
contributions. For purposes of this Agreement, “Date of Termination” shall mean
the date specified in the Notice of Termination (which, as set forth above, in
the case of a termination of your employment by the Company will not be less
than nine months after the date such Notice of Termination is given) and “Notice
of Termination” shall mean a notice which will reasonably indicate the interest
of the party giving the notice that your employment is, or will be, terminated,
and the effective date of such termination.     (d)   In the event that you do
not receive nine months written notice upon such termination by the Company, you
shall be entitled to continue to receive your Compensation for nine months in
lieu of such notice, it being the intent of the parties that you be no worse off
financially than if you had received the required nine months’ notice.     (e)  
Notwithstanding anything in this Agreement to the contrary, your employment with
the Company may be terminated by the Company immediately upon Notice of
Termination for the commission by you of a felony or a crime involving moral
turpitude, or any habitual absenteeism, gross negligence, or willful misconduct
in your performance of your duties (termination for “Cause”) in which event the
Company shall have no further obligation to you for Compensation or otherwise
except for any accrued obligations.



4.   Withholding Taxes. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes.  
5.   Conflict of Interest. During the term of your employment with the Company,
you shall not own more than a five percent interest in, nor serve as a director,
officer or trustee of, nor serve in any other capacity for any entity which in
any material way competes with the Company, its affiliates or subsidiaries
except as approved by the Company’s Board of Directors or Compensation
Committee.   6.   Release and Waiver of Claims. In consideration of the
compensation and benefits available pursuant to this Agreement, you agree to
execute a mutual release, in form and substance reasonably acceptable to the
Company, releasing the Company and its affiliates from all claims and
liabilities you may have against the Company relating to this Agreement or your
employment by the Company, except for any accrued obligations.   7.   No
Mitigation. Notwithstanding anything to the contrary in this Agreement, you
shall not be required to mitigate the amount of any payment provided for in
Section 3 by seekingother employment or otherwise, nor shall the amount of any
payment or benefit provided for in Section 3 hereof be reduced by any
compensation earned by you as a result of employment by another employer or by
retirement benefits after the Date of Termination of employment, or otherwise.

8.   Legal Fees and Expenses. The Company shall pay to you as incurred all legal
and accounting fees and expenses incurred by you, if any, in seeking to obtain
or enforce any right or benefit provided by this Agreement or any other
compensation-related plan, agreement or arrangement of the Company unless your
claim is found by a tribunal of competent jurisdiction to have been frivolous.  
9.   Governing Law; Arbitration. All disputes or claims arising out of or
relating to this Agreement or the breach of this Agreement shall be determined
under the law of the State of Florida, other than the choice of law rules
thereof, in Miami, Florida in accordance with the procedures of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on you and the Company and judgment may be entered on the
arbitrator(s)’ award in any court in the United States of America having
jurisdiction.   10.   Entire Agreement. This Agreement and its exhibits contain
all of the terms of your employment with the Company and supersede any prior
understandings, whether oral or written, between you and the Company or its
affiliates.   11.   Amendment. This Agreement may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company.

          Very truly yours,    
 
        ROYAL CARIBBEAN CRUISES LTD.    
 
       
By:
  /s/ Thomas F. Murrill    

       

  Name: Thomas F. Murrill
Title: VP and Chief HR Officer    
 
        Agreed and accepted:    
 
        /s/ Richard D. Fain           Richard D. Fain    

 